--------------------------------------------------------------------------------


Exhibit 10.65


FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 26th day of February, 2010, by and between Silicon Valley Bank
(“Bank”) and Ramtron International Corporation, a Delaware corporation
(“Borrower”) whose address is 1850 Ramtron Drive, Colorado Springs, Colorado
80921.
 
Recitals
 
A.  Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of August 18, 2009 (as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”).
 
B.  Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.
 
C.  Borrower has requested that Bank amend the Loan Agreement to (i) amend the
definition of Eligible Accounts, (ii) amend the definition of Borrowing Base,
and (iii) make certain other revisions to the Loan Agreement as more fully set
forth herein.
 
D.  Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.  Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
 
2.  Amendments to Loan Agreement.
 
2.1  Section 6.14 (Foreign Accounts Credit Insurance).  A new Section 6.14 is
hereby added to the Loan Agreement as follows:
 
6.14  Foreign Accounts Credit Insurance.  Borrower shall cause a foreign
accounts credit insurance policy covering Borrower’s foreign Accounts to be in
effect with an insurer with an S&P rating of at least “A” (or equivalent).  In
the event such insurer’s rating drops below such rating, Borrower shall have
sixty (60) days to replace such insurer.  Bank shall be named as a loss payee on
all such foreign accounts credit insurance policies and Borrower shall notify
Bank immediately of any changes to the terms and conditions of such foreign
accounts credit insurance policy (and the insurer shall provide written
confirmation to Bank of its agreement to provide notice of such changes directly
to Bank).  Borrower shall deliver to Bank evidence of payment of all premiums on
all foreign accounts credit insurance policies at least thirty (30) days prior
to the due date for such premiums, and if Bank has not received evidence of
payment by such date, Bank shall have the right to make such payment on behalf
of Borrower (and such amounts shall become part of the Obligations).

 
1

--------------------------------------------------------------------------------

 



2.2  Event of Default (Collateral Audit).  It shall be an Event of Default under
the Loan Agreement if a Collateral audit is not completed to the Bank’s
satisfaction within sixty (60) days of the date of this Amendment.
 
2.3  Section 13 (Definitions).  The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:
 
“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts plus (b)
eighty-five percent (85%) of Eligible Foreign Accounts up to a maximum amount of
$3,400,000, as determined by Bank from Borrower’s most recent Transaction
Report; provided, however, that Bank may decrease the foregoing amount and
percentages in its good faith business judgment based on events, conditions,
contingencies, or risks which, as determined by Bank, may adversely affect
Collateral.
 
“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right at any time after the Effective Date to
adjust any of the criteria set forth below and to establish new criteria in its
good faith business judgment.  Eligible Accounts shall not include:
 
(a)  Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms;
 
(b)  Accounts owing from an Account Debtor, fifty percent (50%) or more of whose
Accounts have not been paid within ninety (90) days of invoice date;
 
(c)  Accounts billed in the United States and owing from an Account Debtor which
does not have its principal place of business in the United States or Canada
unless such Accounts are otherwise Eligible Accounts and (i) supported by
letter(s) of credit acceptable to Bank, (ii) supported by a guaranty from the
Export-Import Bank of the United States, or (iii) that Bank otherwise approves
of in writing; provided, that Accounts from Future Electronics will not be
ineligible due to this subsection;
 
(d)  Accounts billed and payable outside of the United States unless the Bank
has a first priority, perfected security interest or other enforceable Lien in
such Accounts;
 
(e)  Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise - sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts), with the exception of customary credits,
adjustments and/or discounts given to an Account Debtor by Borrower in the
ordinary course of its business;
 
(f)  Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;
 
(g)  Accounts with credit balances over ninety (90) days from invoice date;
 
(h)  Accounts owing from an Account Debtor, including Affiliates, whose total
obligations to Borrower exceed twenty-five (25%) of all Accounts, for the
amounts that exceed that percentage, unless Bank approves in writing;
 
(i)  Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;
 
(j)  Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;
 

 
2

--------------------------------------------------------------------------------

 

(k)  Accounts owing from an Account Debtor that has not been invoiced or where
goods or services have not yet been rendered to the Account Debtor (sometimes
called memo billings or pre-billings);
 
(l)  Accounts subject to contractual arrangements between Borrower and an
Account Debtor where payments shall be scheduled or due according to completion
or fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);
 
(m)  Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);
 
(n)  Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;
 
(o)  Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank in its sole
discretion wherein the Account Debtor acknowledges that (i) it has title to and
has ownership of the goods wherever located, (ii) a bona fide sale of the goods
has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);
 
(p)  Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue);
 
(q)  Accounts for which the Account Debtor has not been invoiced;
 
(r)  Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business;
 
(s)  Accounts for which Borrower has permitted Account Debtor’s payment to
extend beyond 90 days;
 
(t)  Accounts subject to chargebacks or others payment deductions taken by an
Account Debtor (but only to the extent the chargeback is determined invalid and
subsequently collected by Borrower);
 
(u)  Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business; and
 
(v)  Accounts for which Bank in its good faith business judgment determines
collection to be doubtful.
 

 
3

--------------------------------------------------------------------------------

 

“Eligible Foreign Accounts” means Accounts that meet (a) all of the requirements
of Eligible Accounts except under subsection (c) of the definition of Eligible
Accounts, (b) that are covered by foreign credit insurance by an insurer with an
S&P rating of at least “A”, and (c) all of the requirements of Section
6.14.  Notwithstanding the foregoing, Eligible Foreign Accounts shall not
include any Accounts (i) where the debtor is from a country that has a waiting
period under the foreign accounts credit insurance policy of greater than 120
days, or (ii) that are in excess of the country limits, buyer limits, discretion
credit limits or any other limits or limitations placed upon such accounts or
such buyers by the insurer under the foreign accounts credit insurance policy
(not taking into account any modifications or waivers to such policy not
approved by Bank in writing).  Bank reserves the right at any time after the
Effective Date to adjust any of the criteria set forth above and to establish
new criteria in its good faith business judgment.  In no event shall any Account
be both an Eligible Account and an Eligible Foreign Account.
 
“First Amendment” is that certain First Amendment to Loan and Security Agreement
between Borrower and Bank dated as of February 26, 2010.


“Transaction Report” is that certain report of transactions and schedule of
collections in the form attached to the First Amendment as Exhibit A, which
shall include a list of all foreign account debtors, the country of all foreign
account debtors, the credit limit assigned to all foreign account debtors under
any foreign credit insurance, and the amount currently outstanding from such
foreign account debtors and the currency in which such accounts are billed.


3.  Limitation of Amendments.


3.1  The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
 
3.2  This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
 
4.  Representations and Warranties.  To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
 
4.1  Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
 
4.2  Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
 
4.3  The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;
 
4.4  The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 

 
4

--------------------------------------------------------------------------------

 



4.5  The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
4.6  The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
 
4.7  This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
5.  Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
6.  Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Bank’s receipt of the Acknowledgment of Amendment and Reaffirmation of
Guaranty substantially in the form attached hereto as Schedule 1, duly executed
and delivered by each Guarantor, (d) Bank’s receipt of the Acknowledgment of
Amendment and Reaffirmation of Security Agreement substantially in the form
attached hereto as Schedule 2, duly executed and delivered by each Pledgor.
 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BANK
BORROWER
 
Silicon Valley Bank
 
By:  /s/ Kimberly A. Stover
Name:  Kimberly A. Stover
Title:  Relationship Manager
 
Ramtron International Corporation
 
By:  /s/ Eric A. Balzer
Name:  Eric A. Balzer
Title:  Chief Financial Officer




 
5

--------------------------------------------------------------------------------

 

Schedule 1


ACKNOWLEDGMENT OF AMENDMENT
AND REAFFIRMATION OF GUARANTY


Section 1.  Guarantor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the First Amendment to Loan and Security
Agreement dated as of even date herewith (the “Amendment”).
 
Section 2.  Guarantor hereby consents to the Amendment and agrees that the
Guaranty relating to the Obligations of Borrower under the Loan Agreement shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instrument delivered in connection herewith.
 
Section 3.  Guarantor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.
 
Dated as of February 26, 2010
 
GUARANTOR


Ramtron Canada Inc.




By:  /s/ Eric A. Balzer
Name:  Eric A. Balzer
Title:  Secretary

 
6

--------------------------------------------------------------------------------

 

Schedule 2


ACKNOWLEDGMENT OF AMENDMENT
AND REAFFIRMATION OF SECURITY AGREEMENT


Section 1.  Pledgor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the First Amendment to Loan and Security
Agreement dated as of even date herewith (the “Amendment”).
 
Section 2.  Pledgor hereby consents to the Amendment and agrees that the
Security Agreement securing the Obligations of Borrower under the Loan Agreement
shall continue in full force and effect, shall be valid and enforceable and
shall not be impaired or otherwise affected by the execution of the Amendment or
any other document or instrument delivered in connection herewith.
 
Section 3.  Pledgor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Security
Agreement are true, accurate and complete as if made the date hereof.
 
Dated as of February 26, 2010
 
PLEDGOR


Ramtron Canada Inc.




By:  /s/ Eric A. Balzer
Name:  Eric A. Balzer
Title:  Secretary

 
7

--------------------------------------------------------------------------------

 
